DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Bennett does not teach the pattern template to make the defined pattern. However, the applicant’s specification specifies that the materials are placed by a scatterer, as the color application system template of Bennett is capable of patterns such as “graining, mottling, blotching, marbling, streaking, and variegation” Bennett would at least meet the requirements of a defined pattern template compared to scattering [0051, 0054]. Bennett even notes that the design of the opening of the color containing system can be varied to accomplish different patterns which would be reasonably interpreted as a template [0054]. As to applicant’s argument that Bennett and Chen are not combinable due to Bennett avoiding embossing and Chen utilizing embossing. Chen was cited for the teaching of the particle size and its effect on the end part’s aesthetic properties, not the mechanism of joining. Applicant argues that Bennett and Chen do not disclose the specific range, but both references identified that particle size is a results effective variables that would be obvious to optimize. Applicant would need to demonstrate how this range had some unexpected result relative to general expectation of optimization. As to the new limitations, Bennet is not relied upon for the cited features
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “the second and third calendar rolls are arranged above one another.” It is not possible that the second roller is above the third roller and the third roller is above the 2nd roller simultaneously.
The examiner has interpreted this feature as requiring that either third roller or the 2nd roller is above the other.  
As to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 70% <= particle size <= 150% thickness, and the claim also recites particle size = thickness, <= 150% thickness, and >= 70 % thickness which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Note: The examiner has read the claim as requiring the particle size being in 1 of 4 different ranges:
“corresponds to the final thickness” requiring the particle size be substantially equal to the thickness
“thicker by a maximum of 50%” requiring the particle size to be thicker but <= 150% thickness
“thinner for a minimum of 70%” requiring the particle size to be thinner but >= 70% thickness
The “and” clause between ii and iii requiring 70% <= particle size <= 150%.
Claims 2-4 inherit the indefiniteness of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Pawelczyk (US 4014636).
As to claim 1, Bennett teaches a sheet production process for producing a thermally deformable plastic sheet having an at least two-color design [Abstract], comprising the steps: extruding a first plastic material into a flowable plastic melt [0042, 0047], and two-dimensionally dispensing the plastic melt of the first plastic material in a first thickness using an extruder die or slot die [0042, 0047, Fig 1]; applying a second scatterable and/or free-flowing plastic material in a defined two- dimensional way and in a defined pattern design using a pattern template to the plastic melt consisting of the first plastic material [0052, 0054, Fig 1]; and calendaring of the plastic melt and simultaneously at least partially impressing the second plastic material applied two-dimensionally and in a pattern design into the first plastic material by means of a calendar assembly [0011, 0047, 0048, 0060, claim 3]; cooling the melt into a solid plastic sheet [0047]. The end product is thermally deformable as both plastics are made of the thermoplastic [Abstract]. Bennett does not explicitly state the particle size of the second plastic material on average corresponds to the final thickness of the plastic sheet, or is thicker by a maximum of 50% and/or thinner, for a minimum of 70%, than the final thickness of the plastic sheet.
Bennett teaches that the size of the second plastic material in powder form determines the visual properties of the pattern on the part [0045, 0052, 0054]. Thus, particle size is a results effective variable on the visual pattern of the end product. It is well settled that the determination 
Bennett teaches calibrating the thickness of the sheet and simultaneously at least partially impressing the second plastic material to the plastic melt consisting of the first plastic material a calendar assembly is provided which has a first, a second and a third calendar roller (8) [Fig 1, 0011, 0047, 0048, 0060, claim 3]. Bennett does not explicitly state that a second and a third calendar roll, wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first and second calendar rolls are arranged with a horizontal set-off, together forming a first calibrating stage, and wherein following an extruder die a transport belt assembly is provided and the extrusion of the first plastic material is carried out on the transport belt assembly.
Pawelczyk teaches a plant for producing polymer film wherein the calendaring system [Abstract] state that a second (9) and a third calendar roll (11), wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first (8) and second calendar (9) rolls are arranged with a horizontal set-off, together forming a first calibrating stage, and wherein following an extruder die a transport belt assembly is provided and the extrusion of the first plastic material is carried out on the transport belt assembly (3, 6) [Fig, col 2 line 24-40, col 2 line 65-col 3 line 5] and allows for the control of the film thickness [col 1 line 63-col 2 line 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Bennett and had the calendaring assembly and transfer belts arranged as claimed, as suggested Pawelczyk, as this assembly had proven successful at calendaring plastic films and controlling film thickness.
As to claim 2, Bennett teaches that a differently colored first plastic material is used as said second plastic material [0038, 0043, 0044, claims 4, 13].  
As to claim 3, Bennett teaches application of the second plastic material to the plastic melt consists of the first plastic material is performed by scattering [0054, Fig 1].  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Pawelczyk (US 4014636), as applied to claims 1-3 above, and in further view of Nichols (US 2009/0305008).
As to claim 4, Bennett does not explicitly state that the second plastic material penetrates the melt of the first plastic material to a penetration depth of at least about 30% of the thickness of thermally deformable plastic sheet.
Nichols teaches a method of patterning colorant on the surface of an extruded plastic [Abstract, Fig 3] and notes penetration depth is determinant of the scuff resistance and wearability of the color [0070, 0094, 0096]. Thus, penetration depth is a results effective variable on color wearability. Moreover, as the thickness of the article of is .76 cm [0108], greater than 3 mm penetration depth reside within the claimed range [0096]. It is well settled that the determination of the optimum value of a result effective variable, in this case colorant penetration depth, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the penetration depth of the color to greater than 30% of the thickness of the end product, as suggested by Nichols, in order to impart adequate color wearability. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Chen (US 2001/0028945) and Pawelczyk (US 4014636). Note: this is an alternative rejection.
As to claim 1, Bennett teaches a sheet production process for producing a thermally deformable plastic sheet having an at least two-color design [Abstract], comprising the steps: extruding a first plastic material into a flowable plastic melt [0042, 0047], and two-dimensionally dispensing the plastic melt of the first plastic material in a first thickness using an extruder die or slot die [0042, 0047, Fig 1]; applying a second scatterable and/or free-flowing plastic material in a defined two- dimensional way and in a defined pattern design using a pattern template to the plastic melt consisting of the first plastic material [0052, 
Bennett teaches the second plastic material is a powder [0045, 0054]. Bennett does not explicitly state the particle size of the second plastic material on average corresponds to the final thickness of the plastic sheet, or is thicker by a maximum of 50% and/or thinner, for a minimum of 70%, than the final thickness of the plastic sheet.
Chen teaches a surface covering method for a floor covering [0002, 0003, 0013] that the size of a powder should not be thicker than the material in order to impart a glossy, smooth finish or be thicker in order to impart resistance [0028, 0029, 0031, 0032, 0044, 0046, 0047]. Thus, the particle size to part thickness is a results effective variable on the visual properties of the end product. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the particle size to the exact range of the particle size of the second plastic material on average corresponds to the final thickness of the plastic sheet, or is thicker by a maximum of 50% and/or thinner, for a minimum of 70%, than the final thickness of the plastic sheet, as suggested by Chen, in order to create a visually appealing pattern or wear resistance. 
Bennett teaches calibrating the thickness of the sheet and simultaneously at least partially impressing the second plastic material to the plastic melt consisting of the first plastic material a calendar assembly is provided which has a first, a second and a third calendar roller (8) [Fig 1, 0011, 0047, 0048, 0060, claim 3]
Bennett teaches calibrating the thickness of the sheet and simultaneously at least partially impressing the second plastic material to the plastic melt consisting of the first plastic material a calendar assembly is provided which has a first, a second and a third calendar roller 
Pawelczyk teaches a plant for producing polymer film wherein the calendaring system [Abstract] state that a second (9) and a third calendar roll (11), wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first (8) and second calendar (9) rolls are arranged with a horizontal set-off, together forming a first calibrating stage, and wherein following an extruder die a transport belt assembly is provided and the extrusion of the first plastic material is carried out on the transport belt assembly (3, 6) [Fig, col 2 line 24-40, col 2 line 65-col 3 line 5] and allows for the control of the film thickness [col 1 line 63-col 2 line 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Bennett and had the calendaring assembly and transfer belts arranged as claimed, as suggested Pawelczyk, as this assembly had proven successful at calendaring plastic films and controlling film thickness. 
As to claim 2, Bennett teaches that a differently colored first plastic material is used as said second plastic material [0038, 0043, 0044, claims 4, 13].  
As to claim 3, Bennett teaches application of the second plastic material to the plastic melt consists of the first plastic material is performed by scattering [0054, Fig 1].  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Chen (US 2001/0028945) and Pawelczyk (US 4014636), as applied to claims 1-3 above, and in further view of Nichols (US 2009/0305008). Note: this is an alternative rejection.
As to claim 4, Bennett does not explicitly state that the second plastic material penetrates the melt of the first plastic material to a penetration depth of at least about 30% of the thickness of thermally deformable plastic sheet.
Nichols teaches a method of patterning colorant on the surface of an extruded plastic [Abstract, Fig 3] and notes penetration depth is determinant of the scuff resistance and wearability of the color [0070, 0094, 0096]. Thus, penetration depth is a results effective variable on color wearability. Moreover, as the thickness of the article of is .76 cm [0108], greater than 3 mm penetration depth reside within the claimed range [0096]. It is well settled that the determination of the optimum value of a result effective variable, in this case colorant penetration depth, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the penetration depth of the color to greater than 30% of the thickness of the end product, as suggested by Nichols, in order to impart adequate color wearability. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARMAND MELENDEZ/Examiner, Art Unit 1742